DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/20/2021 has been entered. Claims 1, 12 and 20 were amended. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 09/07/2021. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8, 11-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferens et al. (PG-Pub. US 20170285345), hereinafter “Ferens” in view of Powderly et al. (US 20170337742), hereinafter "Powderly".
Regarding claim 1:
Ferens teaches: a method comprising: at a processor (FIGS 1A and 3, ¶ [0028] “Turning now to FIG. 3, a method 76 is shown to augment reality according to an embodiment.”):
determining that a view of a computer-generated reality (CGR) environment includes a reflection from a surface of a user or an electronic device in contact with the user (FIGS 1A and 3, ¶ [0029] Illustrated block 78 provides for identifying image data and/or depth data. Block 78 may, for example, identify RGB data from an RGB-D camera corresponding to a reflection of a user, corresponding to an image of a real object in a field of view (e.g., of the user, etc.), and so on.”; ¶ [0030] “…In one example, block 82 may identify a device on a user, identify a body position of a user, identify a face of a user, identify a gesture by a user, and so on.”);
identifying replacement content to replace at least a portion of the reflection of the user or the electronic device (FIGS. 1A and 3, ¶ [0031] “Illustrated processing block 84 provides for generating an augmented reality (AR) object [similar to replacement content]. Block 84 may, for example, generate an AR object based on an identification of an object in a field of view.”);
generating a modified view of the CGR environment based on the view of the CGR environment and the replacement content (FIGS 1A and 3, ¶ [0032] … In this regard, block 86 may generate a map from image data of a scene, extract a feature from the image data of the scene, position a user in the map based on a displacement of the feature in the map, and position the augmented reality object in the map based on the position of the user.” Also see ¶ [0033]).

    PNG
    media_image1.png
    699
    753
    media_image1.png
    Greyscale
  
Ferens does not teach: the replacement content identified based at least in part on data from a body facing sensor of the electronic device.
However, in related field, Powderly teaches: the replacement content identified based at least in part on data from a body facing sensor of the electronic device (FIGS. 17 and ¶ [0132] “Contextual information can include a user's physiological state, psychological state, or autonomic nerve system activity, in combination or the like…For example, one or more sensors 232 may obtain data of the user's eye region and use such data to determine the user's mood. The wearable system can use the inward-facing imaging system 462 (shown in FIG. 4) [similar to body facing sensor] to obtain images of the eyes…. In some implementations, when the inward-facing imaging system 462 has a sufficiently large field of view, the wearable system can use images obtained by the inward-facing imaging system 462 to determine facial expressions of the user.” ¶ [0147] “FIG. 17 is a flowchart of an example method for selecting virtual content based at least partly on a user's physiological data [similar to replacement content].” Also, see ¶ [0109] “…However, when the user walks to the mirror 1242, the user may be able to interact with a virtual wardrobe application which allows the user to simulate the look of different outfits using the wearable device 1270.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ferens to incorporate the teachings of Powderly by including: the replacement content identified based at least in part on data from a body facing sensor of the electronic device in order to selecting virtual content based at least partly on a user's physiological data as disclosed by Powderly in ¶ [0147].	
Regarding claim 2:
Ferens in view of Powderly teaches: the method of claim 1 as applied above;
Ferens further teaches: wherein the electronic device is a head-mounted device (HMD) (FIG. 1, ¶ [0009] “The user 12 wears eyeglasses 26 that include a transparent display screen 28 (28a-28b) through which images of objects pass to eyes of the user 12 during natural visual perception of the objects by the user 12… The eyeglasses 26 further include an image capture device 32”), the method further comprising:
using computer vision to recognize the reflection in an image, wherein reflection is a reflection of the HMD (¶ [0020] “The controller 46 further includes an image data identifier 52 to identify image data.”; ¶ [0022] “The controller 46 further includes an object identifier 58 to identify an object in a field of view of a user, of an image capture device on the user that provides an egocentric viewpoint of objects, and/or of an image capture device that faces the user and provides an expanded field of view to track gestures and/or to supplement egocentric viewpoints. For example, an image capture device on a user may provide an egocentric viewpoint of a user reflection to be used by the object identifier 58 to identify a virtual object, may provide an egocentric viewpoint of a mirror to be used by the object identifier 58 to identify a real object, and so on. The object identifier 58 may also identify a real object in a field of view of an image capture device that faces the user to supplement an egocentric viewpoint with a user-facing viewpoint.” See also ¶ [0023]).
Regarding claim 3: 
Ferens in view of Powderly teaches: the method of claim 1 as applied above;
Ferens further teaches: wherein the view of the CGR environment is determined to include a reflection based on a three-dimensional (3D) model of a physical environment (¶ [0015] “As illustrated in FIG. 1B, 3D perception of the image capture device 32 may not be compromised by the 2D nature of the surface 14 of the mirror 16. For example, two sensors of the image capture device 32 may capture the scene 40 in a slightly different perspective 42 (42a-42b) that allows depth extraction processes to determine actual depth of the scene 40. The surface 14 may be set as the image surface by the location of the mirror 16, and a virtual object corresponding to the reflection 30 will appear when the user 12 stands in front of the mirror 16 to be captured by the image capture device 32 at the two different perspectives 42a, 42b. Thus, the image capture device 32 provides 3D functionality based on the reflection 30 even when used alone.”)
the method further comprising: identifying a viewpoint in the 3D model based on an angle of the viewpoint relative to the surface (¶ [0008] “…The wearable device 22 may, for example, provide… orientation data for the user 12 and/or the wearable device 22”; ¶ [0014] “…A feature in the scene 40, such as a top left corner of the mirror 16, may be extracted from the image data and a displacement of the feature (e.g., dx/dy, etc.) may be determined when the user 12 moves. The position of the user 12, such as the position of the reflection 30, in the scene 40 may be determined based on the displacement of the feature, and the AR object 38 may be displaced proportional to the displacement of the user 12 to position the AR object 38 at the same location in the scene 40 when the user 12 moves.” ¶ [0022] “The controller 46 further includes an object identifier 58 to identify an object in a field of view of a user, of an image capture device on the user that provides an egocentric viewpoint of objects, and/or of an image capture device that faces the user and provides an expanded field of view to track gestures and/or to supplement egocentric viewpoints. For example, an image capture device on a user may provide an egocentric viewpoint of a user reflection to be used by the object identifier 58 to identify a virtual object, may provide an egocentric viewpoint of a mirror to be used by the object identifier 58 to identify a real object, and so on.” ¶ [0023] “…The object identifier 58 further includes a skeletal identifier 62 to identify a body position of a user. For example, the skeletal identifier 62 may identify a position of joints of the user's body (e.g., “tracked” position, etc.). Moreover, the object identifier 58 includes a facial identifier 64 to 
Regarding claim 5:
Ferens in view of Powderly teaches: the method of claim 1 as applied above;
Ferens further teaches: wherein the electronic device is a head-mounted device (HMD) (FIG. 1, ¶ [0009] “The user 12 wears eyeglasses 26 that include a transparent display screen 28 (28a-28b) through which images of objects pass to eyes of the user 12 during natural visual perception of the objects by the user 12… The eyeglasses 26 further include an image capture device 32”);
and identifying the replacement content includes identifying virtual representations of the user's cheeks, ears, hair, eyes, or eyebrows (¶ [0024] “…The reality augmenter 68 may, for example, generate an augmented facial appearance (e.g., facial hair deletion, eye color change, etc.) for a reflection based on an identification of a face of a user from the reflection.”).
Regarding claim 8:
Ferens in view of Powderly teaches: the method of claim 1 as applied above;
Ferens further teaches: wherein identifying the replacement content includes identifying virtual content to replace the electronic device (¶ [0023] “In the illustrated example, the object identifier 58 includes a device identifier 60 to identify a device on a user. For example, the device identifier 60 may identify a device (e.g., a smart watch, etc.) that the user is wearing” ¶ [0024] “The controller 46 further includes a reality augmenter 68 to generate an AR object based on, for example, an identification of an object in a field of view…”);
 wherein the virtual content is moved in the CGR environment based on movement of the electronic device (¶ [0014] “…The position of the user 12, such as the position of the reflection 30, in the scene 40 may be determined based on the displacement of the feature, and the AR object 38 may be displaced proportional to the displacement of the user 12 to position the AR object 38 at the same location in the scene 40 when the user 12 moves.”).
Regarding claim 11:
Ferens in view of Powderly teaches: the method of claim 1 as applied above;
Ferens further teaches: estimating a background of the user, wherein the replacement content includes the estimated background. (¶ [0024] “…The reality augmenter 68 may further, for example, generate an augmented wall appearance (e.g., a GUI, data from a wearable device, data for the environment, etc.) for an image of a wall based on an identification of the wall from the image of the wall.”).
Regarding claim 12: 
Ferens in view of Powderly teaches: a system comprising: a processor and a computer-readable storage medium comprising instructions that upon execution by the processor cause the system to perform operations (¶ [0036] “FIG. 4 also illustrates a memory 270 coupled to the processor core 200. The memory 270 may be any of a wide variety of memories (including various layers of memory hierarchy) as are known or otherwise available to those of skill in the art. The memory 270 may include one or more code 213 instruction(s) to be executed by the processor core 200, wherein the code 213 may implement the approach 10 (FIG. 1)”);
The operation limitations are similar to those of claim 1; therefore rejected in the same manner as applied above. 
Regarding claim 13: 
The claim limitations are similar to those of claim 2; therefore rejected in the same manner as applied above. 
Regarding claim 14: 
The claim limitations are similar to those of claim 3; therefore rejected in the same manner as applied above. 
Regarding claim 15: 
The claim limitations are similar to those of claim 5; therefore rejected in the same manner as applied above. 
Regarding claim 18: 
The claim limitations are similar to those of claim 8; therefore rejected in the same manner as applied above. 
Regarding claim 20: 
Ferens teaches: a non-transitory computer-readable storage medium storing program instructions that are executable to perform operations (¶ [0051] “Example 12 may include the at least one computer readable storage medium of Example 11, wherein the instructions, when executed, cause the processor to capture the reflection of the user);
the operation limitations are similar to those of claim 1; therefore rejected in the same manner as applied above.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferens (PG-Pub. US 20170285345) in view of Powderly et al. (US 20170337742), hereinafter Powderly, and further in view of Agrawal et al. (PG-Pub. US 20190122441), hereinafter "Agrawal".
Regarding claim 4: 
Ferens in view of Powderly teaches: the method of claim 1 as applied above;
Ferens in view of Powderly does not explicitly teach: identifying reflective properties, transparency properties, or roughness properties of the surface, wherein the modified view of the CGR environment is generated based on the reflective properties, transparency properties, or roughness properties of the surface.
However, in a related field, Agrawal teaches: identifying reflective properties, transparency properties, or roughness properties of the surface (¶ [0041] “FIG. 4 illustrates an example process for determining visually reflective properties of physical surfaces and rendering content within a mixed reality environment, in accordance with various embodiments.” ¶ [0044] “…Then, cameras 240 may be used to identify reflections off of other surfaces based upon the various projected images. In embodiments, projected images may vary in wavelength, intensity, and sharpness (e.g., a crisp image having fine lines versus blurred lines), which may provide additional information about the characteristics of the reflective surface. The resulting captured data may be used to determine various physical properties of surfaces, including reflective indices.)”;
wherein the modified view of the CGR environment is generated based on the reflective properties, transparency properties, or roughness properties of the surface (¶ [0047] “At block 404, a reflection model is created. The data collected at block 402 are used to create a reflection model of the AR environment 200 that includes the one or more surfaces and their respective reflective properties (e.g., reflective indices) that re stored in a database.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ferens in view of Powderly to incorporate the teachings of Agrawala by including: identifying the properties of the surfaces in a scene and generating an AR view based on these properties in order to achieve a more realistic projections of virtual representations in a mixed reality environment.
Regarding claim 16: 
The claim limitations are similar to those of claim 4; therefore rejected in the same manner as applied above. 

Claims 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferens (PG-Pub. US 20170285345) in view of Powderly et al. (US 20170337742).
Regarding claim 6:
Ferens in view of Powderly teaches: the method of claim 1 as applied above;
Ferens further teaches (¶ [0023] “In the illustrated example, the object identifier 58 includes a device identifier 60 to identify a device on a user. For example, the device identifier 60 may identify a device (e.g., a smart watch, etc.) that the user is wearing. The object identifier 58 further includes a skeletal identifier 62 to identify a body position of a user. For example, the skeletal identifier 62 may identify a position of joints of the user's body (e.g., “tracked” position, etc.). Moreover, the object identifier 58 includes a facial identifier 64 to identify a face of a user. For example, the facial identifier 64 may identify a nose of the user, a The object identifier 58 further includes a gesture identifier 66 to identify a gesture by a user. For example, the gesture identifier 66 may identify a facial gesture movement by the user (e.g., a smile, etc.), a hand or finger gesture movement by the user (e.g., a thumbs-up, etc.), an arm gesture movement by the user (e.g., waive, etc.), and so on.” ¶ [0024] “The controller 46 further includes a reality augmenter 68 to generate an AR object based on, for example, an identification of an object in a field of view. The reality augmenter 68 may, for example, generate an augmented facial appearance (e.g., facial hair deletion, eye color change, etc.) for a reflection based on an identification of a face of a user from the reflection. The reality augmenter 68 may further, for example, generate an augmented clothing appearance (e.g., different pants, etc.) for a reflection based on an identification of a garment of a user from the reflection. The reality augmenter 68 may further, for example, generate an augmented wall appearance (e.g., a GUI, data from a wearable device, data for the environment, etc.) for an image of a wall based on an identification of the wall from the image of the wall”);
Although Ferens does not specifically teach: wherein identifying the replacement content includes identifying a virtual accessory for the electronic device, this limitation is merely a design choice and a matter of obviousness to one of ordinary skill in the art in view of Ferens’ teachings. Ferens teaches that the system is capable of replacing contents such as an electronic device, facial features, clothing, and background as shown above, which renders replacing the electronic device by another with has a virtual accessory to be an option among many a designer may choose from.  For example, replacing clothing with another having a different design or color is similar to replacing an electronic device with another having an accessory. 
identifying the replacement content includes identifying a virtual accessory for the electronic device in order to show a concept electronic device that looks more futuristic for example.
Regarding claim 7:
Ferens in view of Powderly teaches: the method of claim 1 as applied above;
wherein identifying the replacement content includes identifying a virtual device to replace the electronic device (¶ [0023] “In the illustrated example, the object identifier 58 includes a device identifier 60 to identify a device on a user. For example, the device identifier 60 may identify a device (e.g., a smart watch, etc.) that the user is wearing” ¶ [0024] “The controller 46 further includes a reality augmenter 68 to generate an AR object based on, for example, an identification of an object in a field of view…”);
Ferens further teaches (¶ [0023] “In the illustrated example, the object identifier 58 includes a device identifier 60 to identify a device on a user. For example, the device identifier 60 may identify a device (e.g., a smart watch, etc.) that the user is wearing. The object identifier 58 further includes a skeletal identifier 62 to identify a body position of a user. For example, the skeletal identifier 62 may identify a position of joints of the user's body (e.g., “tracked” position, etc.). Moreover, the object identifier 58 includes a facial identifier 64 to identify a face of a user. For example, the facial identifier 64 may identify a nose of the user, a lip of the user, hair of the user, and so on. The object identifier 58 further includes a gesture identifier 66 to identify a gesture by a user. For example, the gesture identifier 66 may identify a facial gesture movement by the user (e.g., a smile, etc.), a hand or finger gesture movement The controller 46 further includes a reality augmenter 68 to generate an AR object based on, for example, an identification of an object in a field of view. The reality augmenter 68 may, for example, generate an augmented facial appearance (e.g., facial hair deletion, eye color change, etc.) for a reflection based on an identification of a face of a user from the reflection. The reality augmenter 68 may further, for example, generate an augmented clothing appearance (e.g., different pants, etc.) for a reflection based on an identification of a garment of a user from the reflection. The reality augmenter 68 may further, for example, generate an augmented wall appearance (e.g., a GUI, data from a wearable device, data for the environment, etc.) for an image of a wall based on an identification of the wall from the image of the wall”);
Although Ferens does not specifically teach: wherein the virtual device and the electronic device are different versions of a same type of device, this limitation is merely a design option and a matter of obviousness to one of ordinary skill in the art in view of Ferens’ teachings. Ferens teaches that the system is capable of replacing contents such as an electronic device, facial features, clothing, and background as shown above, which renders replacing the electronic device by another with has a virtual accessory to be an option among many a designer may choose from.  For example, replacing clothing with another having a different design or color is similar to replacing an electronic device with a similar device of a different version. 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ferens by including: wherein the virtual device and the electronic device are different versions of a same type of device in order to show a concept electronic device that looks more futuristic for example.
Regarding claim 17: 
The claim limitations are similar to those of claim 7; therefore rejected in the same manner as applied above. 

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferens (PG-Pub. US 20170285345) in view of Powderly et al. (US 20170337742), hereinafter "Powderly, and further in view of Jeong et al. (PG-Pub. US 20170316617).
Regarding claim 9: 
Ferens in view of Powderly teaches: the method of claim 1 as applied above;
Ferens further teaches in ¶ [0024] “…The reality augmenter 68 may, for example, generate an augmented facial appearance (e.g., facial hair deletion, eye color change, etc.) for a reflection based on an identification of a face of a user from the reflection. The reality augmenter 68 may further, for example, generate an augmented clothing appearance (e.g., different pants, etc.) for a reflection based on an identification of a garment of a user from the reflection” It is implied that in order to generate augmented facial and clothing appearance, the size and shape would match the real object in the avatar. 
Moreover, in a related field, Jeong teaches: identifying an avatar, wherein identifying the replacement content includes matching a size or shape of the avatar with the user (¶ [0005] “…The VR method includes acquiring a video including a body shape and a movement of a user generating an avatar with the same body shape as the user, clothing the avatar in virtual clothes and displaying the clothed avatar.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ferens with Jeong by including: identifying an avatar, wherein identifying the replacement content includes matching a size or shape of the avatar with the user in order visualize clothes that the user wishes by trying it on the avatar as disclosed by Jeong in ¶ [0112].
Regarding claim 10: 
Ferens in view of Powderly and Jeong teaches: the method of claim 9 as applied above;
Ferens further teaches: wherein identifying the avatar is based on stored data or an image collected by one or more cameras facing the user (¶ [0010] In the illustrated example, the mirror 16 also includes an image capture device 34 that faces the user 12 to generate image data and/or depth data for objects in a field of view of the image capture device 34.” And in ¶ [0013] “In the illustrated example, objects in a field of view of the user 12 may be augmented with augmented reality (AR) objects 36, 38. In one example, the reflection 30 may be augmented with the AR object 36 (e.g., printed pattern, color change, etc.) based on an identification of the garment 20 as a sweater from the reflection 30. For example, the garment 20 in the reflection 30 may be augmented with the AR object 36 so that the user 12 observes an augmented sweater (e.g., a sweater with a printed pattern, etc.) when the eyeglasses 26 are worn by the user 12. Moreover, an identification of the arm 18 and/or the body position of the user 12 may allow the AR object 36 to be properly positioned when the In this regard, synchronization among the image capture devices 32, 34 may facilitate object recognition, AR object positioning, etc.”).
Regarding claim 19: 
The claim limitations are similar to those of claim 9; therefore rejected in the same manner as applied above. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 20180004478) teaches Method for providing image of HMD user to a non-HMD user includes, receiving a first image of a user including the user's facial features captured by an external camera when the user is not wearing a head mounted display (HMD). See FIGS. 5A-5D, ¶ [0060] “…The second display screen 311 may be used to render the facial expressions [similar to replacing content] captured by the inward facing camera [body facing sensor] or images from a virtual reality (VR) space.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665